ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant centers his attack on the original opinion herein on our ruling in regard to his Bill of Exceptions No. 4 and claims that error is shown in that the dealing of the injured party with one Bowen, the recipient of the money, was all had out of the presence of appellant and was therefore hearsay and inadmissible. Undoubtedly the state’s case was based upon a conspiracy between Bowen and Welch to extract money from Mr. Cook; and under the rules, any action of either of such conspirators relative to the carrying out of such conspiracy would be admissible against either or both of them. The testimony shows that Welch and Cook were to raise $1,750.00 apiece and pay same to Bowen for a purported lease on 80 acres of land in Oklahoma. Cook paid $1,000.00 to Bowen and raised the further amount of $750.00 to pay for his interest in the lease. Thereupon, appellant told Cook that he would have to go to Fort Worth in order to raise appellant’s portion of the lease money, such portion being $1,750.00, at which time Bowen was to deliver the lease to the two partners therein. Soon after, receiving Cook’s $1,000.00, Bowen left town, and so did appellant, who did not return with any funds and nothing further was done about the lease. The facts show that appellant was the moving cause of the purchase of this lease; that he told Cook about Bowen owning the lease and desiring to sell the same; that the Sinclair Production Company was interested therein; that the owner thereof was at a certain hotel and would sell the same, and the two (Cook and appellant) eventually agreed that they would go fifty-fifty with the lease ; that they both had *420conferences with Bowen who demanded $3,500.00 cash for such lease; that they finally agreed that each one should raise one-half thereof; that Cook raised his one-half and paid $1,000.00 thereof, appellant being present at such time; that Bowen soon left and nothing further was done relative thereto, and he did not see Welch any more until some six or eight weeks thereafter. We think the testimony of the dealings with Bowen was closely allied with the main purpose and design of these two men to obtain this money from Cook, and. as co-conspirators same was admissible against either one or ‘both of them, provided such was in furtherance of their common design. We think that Bill No. 4 evidences no error.
Appellant does not agree with our holding that a charge of theft by false pretext is included in an indictment for theft. Our holdings to the contrary of his contention are numerous and controlling. See Branch’s Ann. Tex. P. C., p. 1348, sec. 2493, and cases there cited.
We notice that the trial court failed to make an application of the indeterminate sentence law in the sentence herein, and same is herewith amended so that it shall hereafter read that appellant is sentenced to serve not less than two nor more than three years hereunder in the state penitentiary.
Therefore, the sentence is reformed, and as reformed, the motion for rehearing is overruled.